J-S29039-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 PAUL CLIFFORD YOUNKIN                 :
                                       :
                   Appellant           :   No. 1526 WDA 2021

         Appeal from the PCRA Order Entered December 13, 2021
   In the Court of Common Pleas of Cambria County Criminal Division at
                     No(s): CP-11-CR-0001715-2013

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 PAUL CLIFFORD YOUNKIN, III            :
                                       :
                   Appellant           :   No. 1527 WDA 2021

         Appeal from the PCRA Order Entered December 13, 2021
   In the Court of Common Pleas of Cambria County Criminal Division at
                     No(s): CP-11-CR-0000625-2013

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 PAUL CLIFFORD YOUNKIN                 :
                                       :
                   Appellant           :   No. 1528 WDA 2021

         Appeal from the PCRA Order Entered December 13, 2021
   In the Court of Common Pleas of Cambria County Criminal Division at
                     No(s): CP-11-CR-0002169-2012

 COMMONWEALTH OF PENNSYLVANIA          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
J-S29039-22


                                                 :
                v.                               :
                                                 :
                                                 :
    PAUL CLIFFORD YOUNKIN, III                   :
                                                 :
                       Appellant                 :   No. 1535 WDA 2021

            Appeal from the PCRA Order Entered December 13, 2021
      In the Court of Common Pleas of Cambria County Criminal Division at
                        No(s): CP-11-CR-0000624-2013


BEFORE:      PANELLA, P.J., MURRAY, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                             FILED: December 8, 2022

        Appellant, Paul Clifford Younkin, III, appeals pro se from order of the

Court of Common Pleas of Cambria County (trial court) that dismissed his

second petition for relief pursuant to the Post Conviction Relief Act (PCRA)1 as

untimely. After careful review, we affirm.

        On November 27, 2013, Appellant entered pleas of guilty in four

different criminal dockets to possession of a controlled substance, criminal

trespass, and two counts of receiving stolen property. N.T. Guilty Plea at 2.

On January 14, 2014, the trial court sentenced him to an aggregate term of

imprisonment of 3 to 24 years’ incarceration.             N.T. Sentencing at 5-8;

Sentencing Orders. Appellant filed a timely motion to modify sentence, which

the trial court denied on February 3, 2014. Trial Court Order, 2/3/14.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   42 Pa.C.S. §§ 9541–9546.


                                           -2-
J-S29039-22


      Appellant filed no direct appeal and filed a timely first PCRA petition in

which he sought relief on the ground that his guilty pleas were not knowing

and voluntary. Trial Court Opinion and Order, 6/24/14, at 2-3. The trial court

appointed counsel to represent Appellant and held an evidentiary hearing on

that first PCRA petition on May 20, 2014. Following that evidentiary hearing,

on June 24, 2014, the trial court denied the PCRA petition. Id. at 6. Appellant

timely appealed the denial of the PCRA petition, but discontinued the appeal

on November 14, 2014. 1126 WDA 2014 Docket Entries.

      On October 28, 2021, Appellant filed the instant, second PCRA petition.

In this PCRA petition, Appellant asserted that his sentence was excessive and

was the result of bias because the victim of one of the thefts allegedly had a

working relationship with the trial judge. 10/28/21 PCRA Petition at 3-4. On

November 9, 2021, the trial court issued a notice pursuant to Pa.R.Crim.P.

907 of its intent to dismiss the instant second PCRA petition without a hearing

as untimely. Appellant filed no response to the Rule 907 notice. On December

13, 2021, the trial court dismissed this PCRA petition on the grounds that it

was untimely. Trial Court Opinion and Order, 12/13/21. This timely appeal

followed.

      In this appeal, Appellant raises various arguments concerning an alleged

working relationship between one of the victims and the trial judge, his

sentence, his sentencing, and his PCRA counsel’s failure to raise those issues.

Before we can consider the merits of any of these arguments, we must address


                                     -3-
J-S29039-22


whether the PCRA petition at issue in this appeal was timely filed. We conclude

that it was not.

      The PCRA provides that “[a]ny petition under this subchapter, including

a second or subsequent petition, shall be filed within one year of the date the

judgment becomes final.” 42 Pa.C.S. § 9545(b)(1). A PCRA petition may be

filed beyond the one-year time period only if the convicted defendant pleads

and proves one of the following three exceptions:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

Id.   The PCRA’s time bar is jurisdictional, and a court may not ignore it and

reach the merits of an untimely PCRA petition on the ground that the

defendant’s sentence is inequitable or even illegal.        Commonwealth v.

Spotz, 171 A.3d 675, 678 (Pa. 2017); Commonwealth v. Fahy, 737 A.2d

214, 223 (Pa. 1999); Commonwealth v. Jackson, 30 A.3d 516, 519-23 (Pa.

Super. 2011).

      Appellant was sentenced on January 14, 2014 and Appellant did not file

any direct appeal. Appellant’s judgment of sentence therefore became final


                                      -4-
J-S29039-22


on February 13, 2014, upon the expiration of the 30-day period to file an

appeal. 42 Pa.C.S. § 9545(b)(3); Commonwealth v. Whiteman, 204 A.3d

448, 450 (Pa. Super. 2019). The instant PCRA petition was filed October 28,

2021, more than seven years after the judgment became final, and was

therefore untimely unless Appellant alleged and proved one of the three

limited exceptions set forth in Sections 9545(b)(1)(i)-(iii). These exceptions,

moreover, can apply only if Appellant filed the PCRA petition “within one year

of the date the claim could have been presented.” 42 Pa.C.S. § 9545(b)(2).

      The only timeliness exception that Appellant asserted in the trial court

was the claim that the alleged working relationship between the trial judge

and the victim is a newly discovered fact. 10/28/21 PCRA Petition at 3. That

claim cannot make the PCRA petition timely for two reasons.

      First, Appellant has not shown that he could not have obtained the

material from which he allegedly learned this fact in 2014 if he had acted

diligently.   Appellant claims that he first learned of the alleged working

relationship when he received court transcripts in 2021. Appellant’s Brief at

4, 7, 9; Statement of Matters Complained of on Appeal. These transcripts,

however, were all prepared and filed in May and June 2014.          CP-11-CR-

0000624-2013 Docket Entries at 8; N.T. Sentencing at 1; N.T. Guilty Pleas at

1; N.T. 2014 PCRA at 1.    Appellant does not allege when he first sought the

transcripts, what efforts he made to obtain them, or why he could not have

obtained them or had access to them in 2014. Claims that a PCRA petitioner


                                     -5-
J-S29039-22


did not learn of facts until shortly before the PCRA petition was filed, without

any allegations showing timely efforts or inability to discover that information

earlier, are insufficient to bring a petition within the PCRA’s timeliness

exceptions. Commonwealth v. Sanchez, 204 A.3d 524, 526-27 (Pa. Super.

2019); Commonwealth v. Pew, 189 A.3d 486, 489-90 (Pa. Super. 2018);

Commonwealth v. Taylor, 933 A.2d 1035, 1040-42 (Pa. Super. 2007).

      Second, even if Appellant had shown diligence in obtaining the

transcripts, the PCRA petition would be time-barred because the record

establishes that Appellant actually knew of the alleged working relationship

between the trial judge and the victim more than seven years before he filed

the PCRA petition. The information on which Appellant bases this claim is a

statement made by the victim in Appellant’s presence at Appellant’s

sentencing on January 14, 2014. Appellant’s Brief at 4, 8; N.T. Sentencing at

2-3. Because this information was stated in Appellant’s presence on January

14, 2014, it was known to him at that time and cannot satisfy the PCRA’s

exception to the one-year time bar for claims based on facts that “were

unknown to the petitioner and could not have been ascertained by the exercise

of due diligence.” 42 Pa.C.S. § 9545(b)(1)(ii).

      Although this alleged connection between the trial judge and the victim

was the only fact that Appellant asserted as an exception to the PCRA’s time

bar in the trial court, Appellant appears to argue in his brief that his other

contentions concerning whether his attorney was present at his sentencing,


                                     -6-
J-S29039-22


the excessiveness of his sentence, statements by the trial court concerning

his sentence, and PCRA counsel’s failure to raise these issues are also newly

discovered facts. Even if we considered these new timeliness claims, they

would fail for the same reasons as Appellant’s claim concerning the alleged

working relationship. Like his working relationship claim, Appellant asserts

that he discovered these facts from his transcripts, Appellant’s Brief at 4, 7,

9, but has not shown that he could not have obtained those 2014 transcripts

in 2014. Moreover, Appellant knew on January 14, 2014 from being present

at his sentencing what his sentence was, what the trial court said at

sentencing, and whether he had counsel present2 and knew on May 20, 2014

from his PCRA hearing what claims his PCRA counsel did and did not pursue

on his behalf.    N.T. Sentencing at 1-3, 5-11, 15; N.T. 2014 PCRA at 13-16.

       Because Appellant did not satisfy an exception to the PCRA’s one-year

time limit, the trial court properly held that Appellant’s 2021 PCRA petition

was barred as untimely.           Accordingly, we affirm the trial court’s order

dismissing the PCRA petition.

       Order affirmed.




____________________________________________


2Contrary to Appellant’s contentions, the record is in fact clear that Appellant
was represented by counsel at his sentencing. N.T. Sentencing at 1-3, 5-8,
15.

                                           -7-
J-S29039-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/8/2022




                          -8-